Citation Nr: 0310605	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for varicose veins claimed 
as phlebitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York that denied service connection for phlebitis of the 
right leg.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  There is no competent evidence to show that the veteran's 
varicose veins, claimed as phlebitis, are related to service.


CONCLUSION OF LAW

Varicose veins, claimed as phlebitis, were not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Although all action taken by the RO in this case pre-dates 
the VCAA, the Board finds that the requirements have been 
met.  Specifically, the March 1996 rating decision, January 
1997 statement of the case, and November 1998 supplemental 
statement of the case notified the veteran and his 
representative of the law and regulations governing 
entitlement to the benefit sought, pointed out deficiencies 
in the claim that would help him substantiate the claim, and 
the evidence that has been considered in connection with the 
appeal.  Moreover, in correspondence dated in August 1997, 
The RO notified the veteran of information that he needed to 
support him claim, what evidence he was responsible for 
obtaining, and what evidence the RO would obtain.  The Board 
points out that the November 2002 Board decision that 
deferred a decision on this issue did notify the veteran of 
the VCAA and additional development was requested to complete 
compliance with the law.  In the Board's view, the 
aforementioned documents satisfy the law and regulations 
pursuant to Quartuccio.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been provided ample opportunity to submit such 
information and evidence.

Factual Background

Service medical records do not include any medical treatment 
for a right leg injury.  A pre-induction medical history 
report indicated a negative response for leg cramps and the 
medical history taken upon separation indicated a positive 
response.

Medical records from Victory Memorial Hospital dated in June 
1972 indicated he was seen and operated on for varicose veins 
in his right leg.

Medical records from the Brooklyn VA Medical Center (VAMC) 
dated in December 1983 did not pertain to varicose veins or 
phlebitis.

The veteran underwent a general medical VA examination in 
December 1994.  He reported a history of varicose veins, 
phlebitis of the right leg, and blood clots of the right 
thigh.  He complained of pain in the right leg after sitting 
or standing for a long time.  Following examination, the 
diagnosis was: a history of phlebitis with status post right 
varicose vein operation.

In October 1995, the veteran submitted a claim for service 
connection for phlebitis.  He asserted that he injured his 
right leg in service three days before discharge.  A locker 
fell on his right leg, which became black and blue and 
developed a large lump.

Progress notes from the VA Medical Center (VAMC) in Brooklyn 
dated from 1994 to 1997 did not note any treatment for 
varicose veins or phlebitis.

During a personal hearing in May 1997, the veteran testified 
that he complained of leg pains and cramps in service during 
his physical.  Since he was to be discharged in a couple of 
days, the physician told him to see his family doctor after 
he got out of service.  Right after service he started 
getting blood clots and screamed with pain from 1963 up until 
he was operated on in 1972.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002). 

As indicated in the evidence above, although the veteran's 
separation examination report did not note any right leg 
defects, the veteran indicated in the medical history report 
that he had leg cramps.  The only medical evidence of 
varicose veins is dated in 1972, almost ten years after 
separation from service. 

The Board notes that the veteran was informed that a VA 
medical examination was scheduled in connection with the 
claim.  It is possible that the examination could have 
resulted in findings that supported the veteran's claim; 
however, the veteran failed to appear.  The Board, therefore, 
must decide the claim based on the evidence of record 
(38 C.F.R. § 3.655(b) (2002).

Although the veteran contends there is a connection between 
an injury in service and varicose veins, he is a lay person 
and as such is only competent to provide evidence regarding 
symptoms.  A lay person is not competent to establish a 
medical diagnosis or show medical etiology merely by his own 
assertions.  Such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1).  (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski , 2 Vet. App. 492, 
494-95 (1992). 

In the absence of a medical opinion that provides a nexus 
between his military service and a disability, service 
connection cannot be granted.

Accordingly, preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt doctrine 
does not apply and the claim is denied. 38 U.S.C.A. § 5107(b) 
(West Supp. 2002).   


ORDER

Service connection for varicose veins of the right leg, 
claimed as phlebitis, is denied.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

